          Case 1:19-cr-00125-ABJ Document 31 Filed 05/28/19 Page 1 of 7



                            UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA


UNITED STATES OF AMERICA                     :
                                             :       CRIMINAL NO. 19-CR-00125 (ABJ)
               v.                            :
                                             :
GREGORY B. CRAIG                             :
                                             :
                      Defendant.             :

                       GOVERNMENT’S BILL OF PARTICULARS

       The United States of America hereby responds to the Court’s Order of May 21, 2019, and

provides the Defendant, Gregory B. Craig, with additional information regarding the allegations

in paragraphs 61 and 65 of the indictment.

       A. Paragraph 61

       In addition to the other allegations contained in Paragraph 61, as well as the allegations

contained or referenced in count one of the indictment, the government alleges that on or about

October 9, 2013, Defendant made the following false and misleading statements during a meeting

with the FARA Unit staff:

           •   That Defendant provided copies of the Report to the media only in response to
               requests made by the media.

           •   That Defendant’s contacts with the media concerning the Report were made solely
               to correct mischaracterizations about the Report.

           •   That in his contacts with the media about the Report, Defendant did not act at the
               request or direction of Ukraine.

The government will establish these false and misleading statements through documentary

evidence and witness testimony, the sum and substance of which has been provided to Defendant

during discovery.   Although not required to itemize the evidence on which it may rely at trial, the

government will identify below some of its expected proof at trial for paragraph 61:
           Case 1:19-cr-00125-ABJ Document 31 Filed 05/28/19 Page 2 of 7



        The documentary evidence, all of which has been disclosed to the defense, includes: (a)

Defendant’s “Just for the record” email dated September 19, 2013, referenced in the indictment at

¶ 59 (GJ Ex. 48), attached hereto as Exhibit A; (b) Defendant’s “First draft of response to FARA”

email dated September 20, 2013, referenced in the indictment at ¶ 60 (GJ Ex. 49), attached hereto

as Exhibit B; (c) Defendant’s modified “draft” of a response to FARA, referenced in the indictment

at ¶ 60 (GJ Ex. 49A), attached hereto as Exhibit C; (d) a copy of the Law Firm’s document tracking

system that shows when Defendant accessed and/or modified his draft response, referenced in the

indictment at ¶ 60 (GJ Ex. 50), attached hereto as Exhibit D; (e) Defendant’s email of October 10,

2013, with draft letter to FARA Unit after meeting of October 9, 2013 (GJ Ex. KG-02), attached

hereto as Exhibit E; (f) Defendant’s letter to the FARA Unit, dated October 10, 2013, 1 referenced

in the indictment at ¶ 62 (GJ Ex. 52), attached hereto as Exhibit F; and (g) the FARA Unit’s letter

to Defendant, dated January 16, 2014, referenced in the indictment at ¶ 64 (GJ Ex. 53), attached

hereto as Exhibit G.

        In addition to the documentary evidence of Craig’s false statements to the FARA Unit, the

government expects to present testimony from witnesses present at the meeting on October 9,

2013, for which the government has disclosed grand jury transcripts and interview reports.                     For

example, as stated by Kenneth Gross in grand jury testimony disclosed to the defense:

        Yes, I have some recollection of what he said. [T]he thing that I remember from
        this meeting is that Craig explained to the FARA unit representatives [] that the
        information about this report that he and his people had written was – had
        mischaracterizations in it. Or there were things in it that were incorrect and
        Newspaper stories written about the report, and his, the point that he was making
        as best as I can recall it is that the only reason he had spoken to members of the
        press about the report was to correct these mischaracterizations in the news stories

1
        While dated October 10, 2013, the letter was sent to the FARA Unit by electronic mail on October 11,
2013.

                                                       2
          Case 1:19-cr-00125-ABJ Document 31 Filed 05/28/19 Page 3 of 7



       that either had been written or were going to be written, but he had known somehow
       that it was going to be printed in that fashion. That’s what I remember from this
       whole thing, that he was there to sort of correct what he understood to be
       mischaracterizations or misstatements in news stories about the report and he and
       his team had offered. Gross 2/28/2019 GJ Tr. at 15:24 – 16:16.

And as stated in grand jury testimony by Lawrence Spiegel, also disclosed to the defense:

       I remember our themes for the meeting coming out in general terms, which were
       the idea that the press contact was, that Mr. Craig had was reactive, meaning that it
       was outreached to us, and corrective, meaning that it was to correct misstatements
       that were out there in order so that the report would be fairly reflected. Spiegel
       2/28/2019 GJ Tr. at 35:2-7.

       Mr. Craig presented most of the information and I remember that. I believe I
       presented our themes, but I’m not certain of that. But I believe I did, this, the
       concept of reactive and corrective. Id. at 35:19-22.

       Well, I don’t remember what he said. I do know that I did not feel at any point that
       there was something that was said by him that I thought was inconsistent with what
       I knew. Id. at 38:1-4.

Finally, as stated by Heather Hunt in grand jury testimony also disclosed to the defense:

       The basic gist of the meeting and the purpose of the meeting was for Greg Craig to
       explain to us [] that [] we sort of got it wrong, that they don’t have an obligation to
       register because really, they didn’t act at the request or under the direction or control
       of the Ukrainian Government, that the – that Greg Craig had made some contacts
       to the media, but it was done independently on his own to correct
       mischaracterizations about the report, but that he is the one who initiated it. And
       that was the basis. He wanted to come and tell us that so he came, he basically told
       us that. He explained it. It wasn’t too long of a meeting as I recall, you know,
       probably 30 minutes to 45 minutes. And where he went through all of that we said,
       “Thank you very much.” If – and I do remember saying to them, you know,
       paraphrasing, but you know, if that’s your story and you’re sticking to it then go
       ahead and put it in writing. Hunt 3/21/2019 GJ Tr. at 39:19 – 40:11

       My understanding of what he said at the meeting was that he needed to correct
       mischaracterizations and so that the proactive part was that, and then provided a
       report in response to a – you know, the media request. Because it’s like, okay, those
       are the mischaracterizations, can we have a copy of the report? That was my basic
       understanding of it. Id. at 42:7-13.



                                                  3
            Case 1:19-cr-00125-ABJ Document 31 Filed 05/28/19 Page 4 of 7



         The government may also introduce Defendant’s admissions during his Special Counsel’s

Office interviews, as documented in interview reports prepared by the Federal Bureau of

Investigation (“FBI”) and disclosed to the defense, which are consistent with, and bear directly on,

the false and misleading nature of his statements to the FARA Unit.                   For example, on March 7,

2018, when confronted with his September 19, 2013, “for the record” email (see Ex. A), Defendant

admitted that his first two points about his contacts with the New York Times were not accurate:

“CRAIG stated he forgot about this email. CRAIG stated that when it comes to the NYT, his

response to Spiegel in Item (1) 2 was not accurate. CRAIG stated his response in Item (2) 3 was

true, except for the NYT.” 3/7/2018 FBI-302 at 9.                When confronted with his September 2013

draft responses to the FARA Unit (see Ex. B and C), among other things, Defendant admitted that

parts of those drafts were “inaccurate,” including that “it was not accurate that the firm did not

send this report to media outlets or journalists” and that it was not accurate that he “took no action

to contact [media].” 3/7/2018 FBI-302 at 9.              These constitute some, but not all, of Defendant’s

admissions to the FBI that the government has provided in discovery and may seek to introduce at

trial that also relate to his statements on October 9, 2013.

         B. Paragraph 65

         In addition to the other allegations contained or referenced in count one of the indictment,

during an interview with the Special Counsel’s Office on October 17, 2018, a report of which has



2
         Craig wrote: “[The Law Firm] did not "disseminate the report to the news media." Three media outlets who
were not able to obtain a copy of the report from the Ministry in Kiev, contacted us and asked us to provide them with
a copy. The report was a public document.” Exhibit A (GJ Ex. 48).
3
        Craig had written: “At no time did [the Law Firm] ‘contact the media.’ Quite to the contrary, we were
approached by the media - asked for interviews, asked for background commentary, etc. - and we did not respond.
The only time we responded was to correct misinformation.” Id.

                                                          4
            Case 1:19-cr-00125-ABJ Document 31 Filed 05/28/19 Page 5 of 7



been disclosed to the defense, Defendant repeated the following false and misleading statements

he had previously made to the FARA Unit:

    •   That Defendant spoke with journalists solely for the purpose of correcting their inaccurate
        reporting of the findings in the Report.

    •   That Defendant’s contacts with the media were not on Ukraine’s behalf.

    •   That Defendant did not have any knowledge or insight about how Ukraine would release
        or “roll out” the Report.

As set forth in detail above, the government can establish the falsity and misleading nature of these

statements through the same evidence described above for paragraph 61, as well as the rest of the

evidence to be introduced at trial to prove the charges in the indictment.                   And, of course, the

government can establish that Defendant made these statements on October 17, 2017, through the

testimony of an FBI Special Agent who was present for this interview and, if necessary, with the

FBI-302 that was prepared to document the interview. 4                This FBI-302 and the associated notes

have been provided to Defendant during discovery.

                                            Respectfully submitted,

                                            JESSIE K. LIU
                                            UNITED STATES ATTORNEY
                                            D.C. Bar Number 472845

                                    By:    /s/ Fernando Campoamor Sánchez
                                            FERNANDO CAMPOAMOR-SANCHEZ (DC 451210)
                                            MOLLY GASTON (VA 78506)
                                            Assistant United States Attorneys
                                            United States Attorney’s Office

4
        Some of the sections from the FBI-302 were quoted previously in the Government’s Opposition to
Defendant’s Motion for a Bill of Particulars (ECF No. 24), and are therefore not repeated here. To be clear, the FBI-
302s contain additional false and misleading statements made by Defendant to the Special Counsel’s Office, that the
government may offer at trial—even if not directly related to Paragraph 65. See, e.g., 10/19/2017 FBI-302 at 12
(Defendant’s false claim that former Congressman Weber never asked him about the report, even though Defendant
provided Weber a copy of the report in October 2012 and put him in contact with a reporter to discuss the report.).

                                                         5
         Case 1:19-cr-00125-ABJ Document 31 Filed 05/28/19 Page 6 of 7



                              555 Fourth Street, N.W.
                              Washington, D.C. 20530
                              Telephone: 202-252-7698/202-252-7803
                              Fernando.Campoamor-Sanchez@usdoj.gov
                              Molly.Gaston@usdoj.gov

                        JOHN C. DEMERS
                        ASSISTANT ATTORNEY GENERAL


                        By:   /s/ Jason B.A. McCullough
                               JASON B.A. MCCULLOUGH (DC 998006; NY 4544953)
                               Trial Attorney
                               Department of Justice
                               National Security Division
                               950 Pennsylvania Ave NW
                               Washington, D.C. 20530
                               Telephone: 202-616-1051
                                Jason.McCullough@usdoj.gov

Dated:   May 28, 2019




                                       6
         Case 1:19-cr-00125-ABJ Document 31 Filed 05/28/19 Page 7 of 7



                                   Certificate of Service

        I certify that, by virtue of the Court’s ECF system, a copy of the foregoing Bill of
Particulars has been sent to counsel for the Defendant on May 28, 2019.


                                          /s/ Fernando Campoamor-Sánchez
                                          Fernando Campoamor-Sánchez
                                          Assistant United States Attorney
Case 1:19-cr-00125-ABJ Document 31-1 Filed 05/28/19 Page 1 of 2
Case 1:19-cr-00125-ABJ Document 31-1 Filed 05/28/19 Page 2 of 2
Case 1:19-cr-00125-ABJ Document 31-2 Filed 05/28/19 Page 1 of 5
Case 1:19-cr-00125-ABJ Document 31-2 Filed 05/28/19 Page 2 of 5
Case 1:19-cr-00125-ABJ Document 31-2 Filed 05/28/19 Page 3 of 5
Case 1:19-cr-00125-ABJ Document 31-2 Filed 05/28/19 Page 4 of 5
Case 1:19-cr-00125-ABJ Document 31-2 Filed 05/28/19 Page 5 of 5
Case 1:19-cr-00125-ABJ Document 31-3 Filed 05/28/19 Page 1 of 4
Case 1:19-cr-00125-ABJ Document 31-3 Filed 05/28/19 Page 2 of 4
Case 1:19-cr-00125-ABJ Document 31-3 Filed 05/28/19 Page 3 of 4
Case 1:19-cr-00125-ABJ Document 31-3 Filed 05/28/19 Page 4 of 4
Case 1:19-cr-00125-ABJ Document 31-4 Filed 05/28/19 Page 1 of 2
Case 1:19-cr-00125-ABJ Document 31-4 Filed 05/28/19 Page 2 of 2
Case 1:19-cr-00125-ABJ Document 31-5 Filed 05/28/19 Page 1 of 3
Case 1:19-cr-00125-ABJ Document 31-5 Filed 05/28/19 Page 2 of 3
Case 1:19-cr-00125-ABJ Document 31-5 Filed 05/28/19 Page 3 of 3
Case 1:19-cr-00125-ABJ Document 31-6 Filed 05/28/19 Page 1 of 3
Case 1:19-cr-00125-ABJ Document 31-6 Filed 05/28/19 Page 2 of 3
Case 1:19-cr-00125-ABJ Document 31-6 Filed 05/28/19 Page 3 of 3
Case 1:19-cr-00125-ABJ Document 31-7 Filed 05/28/19 Page 1 of 2
Case 1:19-cr-00125-ABJ Document 31-7 Filed 05/28/19 Page 2 of 2
